Exhibit 10.6

Assumption and Supplemental Guaranty Agreement

               This Agreement dated as of this 21st day of April, 2003, from
Melamine Chemicals, Inc., a Delaware corporation (the "New Guarantor"), to the
Banks (as defined in the Guaranty Agreement hereinafter identified and defined);

Witnesseth that:

               Whereas, certain parties have executed and delivered to the Banks
that certain Amended and Restated Guaranty Agreement dated as of November 15,
2002 (such Amended and Restated Guaranty Agreement, as the same may from time to
time be modified or amended, including supplements thereto which add additional
parties as Guarantors thereunder, being hereinafter referred to as the "Guaranty
Agreement") pursuant to which such parties (the "Existing Guarantors") have
guarantied the payment when due to the Agent and the Banks of any and all
indebtedness, obligations and liabilities of Mississippi Chemical Corporation
(the "Borrower") to the Agent and the Banks; and

               Whereas, the Borrower provides the New Guarantor with substantial
financial, managerial, administrative, technical and design support and the New
Guarantor will directly and substantially benefit from credit and other
financial accommodations extended and to be extended by the Banks to the
Borrower;

               Now, therefore, for value received, and in consideration of
advances made or to be made, or credit accommodations given or to be given, to
the Borrower by the Banks from time to time, the New Guarantor hereby agrees as
follows:

               1.     The New Guarantor acknowledges and agrees that it shall
become a "Guarantor" party to the Guaranty Agreement effective upon the date the
New Guarantor's execution of this Agreement and the delivery of this Agreement
to the Agent, and that upon such execution and delivery, all references in the
Guaranty Agreement to the terms "Guarantor" or "Guarantors" shall be deemed to
include the New Guarantor. Without limiting the generality of the foregoing, the
New Guarantor hereby repeats and reaffirms all covenants, agreements,
representations and warranties contained in the Guaranty Agreement as amended
hereby, each and all of which are and shall remain applicable to the New
Guarantor. Without limiting the foregoing, the New Guarantor hereby jointly and
severally guarantees the full and prompt payment to the Agent and each of the
Banks when due (whether by acceleration, lapse of time or otherwise) and at all
times thereafter of principal of and interest on all Indebtedness of the
Borrower under the Credit Agreement, and all amendments, modifications,
extensions or renewals of all or any part thereof and all other indebtedness,
liabilities and obligations of the Borrower to the Banks and the Agent under the
Credit Agreement.

               2.     The New Guarantor hereby acknowledges and agrees that the
New Guarantor's obligations hereunder and under the Guaranty Agreement are
otherwise on and subject to, the terms and conditions of the Guaranty Agreement
to the same extent and with the same force and effect as if the New Guarantor
had originally been one of the Existing Guarantors under the Guaranty Agreement
and had originally executed the same as such an Existing Guarantor.

                3.     All capitalized terms used in this Agreement without
definition shall have the same meaning herein as such terms have in the Guaranty
Agreement, except that any reference to the term "Guarantor" or "Guarantors" in
any provision of the Guaranty Agreement providing meaning to such term shall be
deemed a reference to the Existing Guarantors and the New Guarantor. Except as
specifically modified hereby, all of the terms and conditions of the Guaranty
Agreement shall stand and remain unchanged and in full force and effect.

               4.     The New Guarantor agrees to execute and deliver such
further instruments and documents and do such further acts and things as the
Agent may deem necessary or proper to carry out more effectively the purposes of
this Agreement.

               5.     No reference to this Agreement need be made in the
Guaranty Agreement or in any other document or instrument making reference to
the Guaranty Agreement, any reference to the Guaranty Agreement in any of such
other documents and instruments to be deemed a reference to the Guaranty
Agreement as modified hereby.

               6.     This Agreement shall be governed by and construed in
accordance with the State of Illinois (without regard to principles of conflicts
of law) in which state it shall be performed by the New Guarantor.

 

MELAMINE CHEMICALS, INC.

     

By   /s/ Timothy A. Dawson

 

    Its     Vice President - Finance



 